Title: To Benjamin Franklin from Cadwalader Evans, 15 July 1769
From: Evans, Cadwalader
To: Franklin, Benjamin


Dear Sir,
Philada July 15th. 1769.
By the Ship Chalkley, Capt. Volans I sent to you Owen Biddle’s, and Joel Bailey’s, observations, of the Transit of Venus, at Cape Henlopen; but as there was some error in that hasty copy, I am desired to inclose a more correct one. I have not got the observations made at the Statehouse, or at David Rittenhouse’s, but woud if I had known time enough to procure copies. I suppose the Secretarys have or will do it, if the rancour of party will permit them. It had not subsided when you were chosen President, for one of them did all in his power to prevent it. I will not say the choice can reflect any honour on you, who have had so much from the most respectable Bodies in the World; but this I am sure of, the Votes given for you, were not given from any influence employed, but from the Judgement of every voter.
I mentioned to Mr. Wharton, the spirit that seems rapidly increasing, among us, for the culture of Silk; and I think it a favourable oppertunity to make trial, whether it is worth while. A small premium given by our Legislature, for every Pound of Cocoons, woud do much. The expence might be defray’d by a Tax upon dogs, whose great number is become a nusance. I desired S: W: to send me the mean value of a pound of Cocoons, and whether the Parliment has granted us any encouragement in the middle Colonies. I am in haste as much as any body, Your Affectionate friend
C: Evans.
 
Addressed: To / Benjamin Franklin Esqr. / Deputy Post Master Genl. / for North America / in / Craven Street / London / Via Liverpool
